Citation Nr: 1708995	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  08-36 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to March 1986. 

This appeal to the Board of Veterans' Appeals (Board) is from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, among other things, granted service connection for residuals of stress fractures of the Veteran's feet and assigned an initial 0 percent rating for each foot.  He appealed for higher (i.e., compensable) initial ratings for these foot disabilities.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

In July 2009, as support for his claims, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board, also commonly referred to as a Travel Board hearing.  The Board subsequently, in May 2010, remanded these claims to the RO via the Appeals Management Center (AMC) for further development and consideration - including especially having the Veteran undergo another VA compensation examination reassessing the severity of these disabilities.  The Board also determined a derivative TDIU claim had been raised and remanded that claim, as well, to have the VA compensation examiner additionally determine the functional impact of the service-connected disabilities, including especially to assist the Board, in turn, in determining whether they render the Veteran unable to secure or follow a substantially gainful occupation.  See Roberson v. Principi, 251 F.3d 1378, 1384 (2001); Rice v. Shinseki, 251 F.3d 1378, 1384 (2001).  However, the Board denied a claim for a rating higher than 10 percent for the left wrist disability, so that claim is no longer at issue.

The Veteran had that requested VA compensation examination in June 2010.  The VA examiner did not provide responses to the questions the Board had posed in its May 2010 remand, however, so that VA examiner provided additional comments in December 2010 and February 2011.


The AMC issued a decision in March 2011 increasing the rating for each foot disability from 0 to 10 percent as of June 14, 2010, the date of that VA examination.  The Veteran continued to appeal, requesting even higher ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is presumed he is seeking the highest possible ratings unless he expressly indicates otherwise). 

In August 2011, the Board denied an even higher rating for the right foot disability, but again remanded the claim for higher ratings for the left foot disability on the grounds the VA physician's responses to the Board's questions regarding the severity of this disability still were inadequate.  A decision on the derivative TDIU claim, since "inextricably intertwined", was temporarily deferred pending completion of the necessary additional development concerning the left foot disability rating claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (indicating claims are "inextricably intertwined" when they are so closely tied together that a final decision concerning one claim cannot be rendered until a decision concerning the other. 

This case was last before the Board in December 2013, at which time the Board decided the Veteran's claim for higher ratings for the left foot disability.  However, the Board instead again remanded the derivative TDIU claim - but this time to provide the Veteran notice of the type of evidence and information needed to substantiate this claim (i.e., Veterans Claims Assistance Act (VCAA) notice).  

In May 2016, the Veteran submitted additional evidence that had not been considered initially by the RO in the most recent February 2016 Supplemental Statement of the Case (SSOC).  Specifically, he submitted a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  He also was afforded VA compensation examinations in September 2016 to determine the severity of both his service-connected left wrist and bilateral foot disabilities.  The examination reports include commentary by the VA examiner on the functional impairment caused by these service-connected disabilities.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).

In a September 2016 statement, the Veteran's representative indicated the Veteran did not waive his right to have the RO, rather than the Board, consider this additional evidence in the first instance.  In light of the need to remand the claim for still further evidentiary development, instead of deciding it immediately, the RO will have opportunity to consider this new evidence on remand as the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. §§ 20.800, 20.1304.


REMAND

The Veteran does not currently meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) (meaning on a schedular basis).  Nevertheless, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  So it is possible to show entitlement to this benefit also on an extra-schedular basis.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance, however, without ensuring initially that the claim is referred to the Director of VA's Compensation Service or other appropriate authority for this special consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

The Veteran stated on his official TDIU application (VA Form 21-8940) that he had completed four years of high school and had received some training prior to his military service to work as a "glazier" at a glass company.  He also claimed that he had become too disabled to work in May 2006 due to his service-connected bilateral feet and left wrist disabilities.  He provided a partial employment history dated from March 2000 to May 2006 detailing his work as a truck driver.  During his July 2009 Travel Board hearing, he also testified that he had worked as a sewing machine mechanic.  But he has not provided any details of his work history as it relates to that other job.

There is some evidence in the record that the Veteran may be unemployable due to his service-connected disabilities.  Notably, a VA examiner stated in February 2011 that the Veteran "would be unable to perform significant laborer type activities or jobs that would require him to be on his feet for any significant amount of time."  The examiner added that he did not believe the Veteran's bilateral foot condition "with or without his wrist condition" would prevent him from working in a sedentary type of occupation.  However, it is unclear from the record whether this examiner had provided this evaluation in light of the Veteran's educational and employment history.  Similarly, it does not appear that the September 2016 VA examiner who provided evaluations on the functional impairments caused by the Veteran's bilateral foot or left wrist disabilities was providing her evaluation in light of the information on the Veteran's VA Form 21-8940 (official TDIU application).

Given the questions surrounding what type of employment the Veteran would be capable of doing in light of his disabilities and past work history and level of education, the Board finds that a fuller description of the effects of his service-connected disabilities on his ordinary activities, including as they relate to his employability, is needed.  Since there is evidence in the record suggesting he may be unemployable owing to his service-connected disabilities, this matter should then be referred to the VA Director, Compensation Service, for initial consideration.  See Barringer v. Peake, 22 Vet. App. 242 (2008).

Further, since the claims file is being returned to the AOJ it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, this claim is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran dated since January 2014.  If no medical records are available, this should be noted in his claims file.


2.  After the aforementioned development has been completed, obtain further comment concerning the functional impact or impairment owing to the Veteran's service-connected disabilities.  The claims file must be made available to and reviewed by the examiner with such review noted in the examination report.  The examiner shall record the full history of the conditions, including the Veteran's account of symptomatology and the relevant medical evidence of record.

In answering this question regarding the functional impact or impairment owing to the service-connected disabilities, the examiner is requested to discuss the type or types of employment that the Veteran would be capable of engaging in (if this is the conclusion), given his skill set and educational background.  In other words, is not sufficient merely to say, as an example, that sedentary (as opposed to physically-demanding) work is still possible if not consistent with his level of education, prior work experience and training, so this must be borne in mind when commenting.

That said, the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; this determination instead is for the adjudicator.  See 38 C.F.R. § 4.16 (a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10, but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2.").

It is currently the Veteran Benefits Administration's (VBA's) policy that:  "If the facts of the case require VA to examine the Veteran [as part of his or her TDIU claim or claim forming the basis of the TDIU claim], do not ask the examiner to opine as to whether or not the Veteran is unemployable due to his or her service-connected disabilities.  The responsibility for this decision rests solely with the rating activity.  VA should request that the examiner comment instead on the functional impairment caused solely by the service-connected disabilities."  See VBA Fast Letter 13-13 (Jun. 17, 2013) (citations omitted) (emphasis added).  While Fast Letters are not binding on the Board, the information contained therein is consistent with case law.  Floore, 26 Vet. App. at 381. 

3.  Then refer this TDIU claim to the Director of the Compensation Service or designee for consideration of whether this benefit is warranted on an extra-schedular basis under the special provisions of 38 C.F.R. § 4.16(b).


4.  If the Director's decision regarding an extra-schedular TDIU is unfavorable, send the Veteran and his representative an SSOC and give them opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

